Citation Nr: 1727635	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for coronary artery disease and assigned a 10 percent evaluation effective from August 31, 2010.

During the pendency of the appeal, in a July 2013 rating decision, the RO increased the evaluation to 30 percent effective from August 31, 2010.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

The Board notes that the Veteran has been assigned a 100 percent evaluation for lung cancer, as well as special monthly compensation under 38 U.S.C.A. § 1114(s) based on additional service-connected disabilities ratable at 60 percent or more.  Thus, any claim for a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) would be rendered moot. See Bradley v. Peake, 22 Vet. App. 280 (2008).  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO had determined that an additional VA examination was needed to adjudicate the claim; however, in March 2014, it was noted that the Veteran refused to report for an examination at the scheduled location.  In the February 2015 supplemental statement of the case, the RO noted that the Veteran had refused to attend a VA examination, yet the Veteran disputed that finding in a March 2015 VA Form 9.  He indicated that he was informed that the VA Medical Center (VAMC) in Nashville did not have a physician to perform the cardiovascular examination, which he had repeatedly requested.  He also indicated that he had not been notified of a previous appointment.  The Board does note that there is no documentation of any notice of a scheduled examination. 

The Board notes the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. § 3.655(a), (b) (2016).  In this case, however, it is unclear whether an examination was actually scheduled or whether the Veteran refused the examination.  It is also unclear if the Veteran was properly notified if one was scheduled, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim.

Moreover, the Board notes that Dr. T.C. (initials used to protect privacy) submitted a May 2016 letter, which does not address all of the findings necessary to evaluate the disability under the rating criteria.  It was also noted that he requires close monitoring by Dr. R.F.  However, the claims file does not include the actual treatment records from those physicians.  Thus, on remand, the AOJ should attempt to obtain such records

The Board takes this opportunity to advise the Veteran that the "duty to assist is not always a one-way street" and that he has an obligation to actively participate, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Pursuant to 38 C.F.R. § 3.655, failure to appear for a scheduled VA examination may detrimentally affect the claim because the subsequent adjudication will be based solely on the evidence of record.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease.  A specific request should be made for treatment records from Dr. T.C. and Dr. R.F. See May 2016 letter from Dr. T.C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associated these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria. 

In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year. 

The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction. 

In addition, he or she should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that the notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




